

116 HR 8591 IH: Daniel Anderl Judicial Security and Privacy Act of 2020
U.S. House of Representatives
2020-10-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8591IN THE HOUSE OF REPRESENTATIVESOctober 13, 2020Ms. Sherrill (for herself, Mr. Carter of Texas, and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for judicial security and privacy.1.Short titleThis Act may be cited as the Daniel Anderl Judicial Security and Privacy Act of 2020.2.FindingsCongress finds the following:(1)Members of the Federal judiciary perform the important function of interpreting our Constitution and administering justice in a fair and impartial manner.(2)Federal judges must be able to act without fear of personal reprisal from individuals affected by the decisions they make in the course of carrying out their public duties.(3)In recent years, partially as a result of the rise in the use of social media and online access to information, members of the Federal judiciary have been exposed to an increased number of personal threats in connection to their role.(4)Between 2015 and 2019, threats and other inappropriate communications against Federal judges and other judiciary personnel increased from 926 in 2015 to approximately 4,449 in 2019.(5)Over the past decade, several members of the Federal judiciary have experienced acts of violence against themselves or a family member in connection to their Federal judiciary role, including the murder of the family of United States District Judge for the Northern District of Illinois Joan Lefkow in 2005.(6)On Sunday July 19, 2020, an assailant went to the home of Esther Salas, a judge for the United States District Court for the District of New Jersey, impersonating a package delivery driver, opening fire upon arrival, and killing Daniel Anderl, the 20-year-old son of Judge Salas, and seriously wounding Mark Anderl, her husband.(7)In the aftermath of the recent tragedy that occurred to Judge Salas and in response to the continuous rise of threats against members of the Federal judiciary, there is an immediate need for enhanced security procedures and increased availability of tools to protect Federal judges and their families.3.DefinitionsIn this Act:(1)At-risk individualThe term at-risk individual means—(A)a Federal judge; or(B)a senior, recalled, or retired Federal judge.(2)Data brokerThe term data broker means a commercial entity that collects, assembles, or maintains personal information concerning an individual who is not a customer or an employee of that entity in order to sell the information or provide third party access to the information.(3)DirectionsThe term directions mean directions for navigation of surface streets that will lead to the specific covered address, even if the address is not published.(4)Federal judgeThe term Federal judge means—(A)a justice or judge of the United States, as those terms are defined in section 451 of title 28, United States Code;(B)a bankruptcy judge appointed under section 152 of title 28, United States Code;(C)a United States magistrate judge appointed under section 631 of title 28, United States Code;(D)a judge confirmed by the United States Senate and empowered by statute in any commonwealth, territory, or possession to perform the duties of a Federal judge; and(E)a judge of the United States Court of Federal Claims appointed under section 171 of title 28, United States Code.(5)Government agencyThe term Government agency means any department enumerated in section 1 of title 5 of the United States Code, independent establishment, commission, administration, authority, board or bureau of the United States or any corporation in which the United States has a proprietary interest. The term includes all such institutions, offices, and any other bodies politic and corporate of the United States Government created by the constitution or statute, whether in the executive, judicial, or legislative branch; all units and corporate outgrowths created by Executive order of the President or any constitutional officer, by the Supreme Court of the United States, or by resolution of the United States Congress.(6)Immediate familyThe term immediate family means a spouse, child, parent, or any other blood relative of an at-risk individual who lives in the same residence as the at-risk individual.(7)Judges' personally identifiable informationThe term judges' personally identifiable information means—(A)a home address, including primary residence or vacation home address, of an at-risk individual;(B)home, personal mobile, or the direct telephone line to the private chambers of an at-risk individual;(C)the personal email address of an at-risk individual;(D)the social security number, driver's license number, or voter registration information that includes a home address of an at-risk individual;(E)a bank account or credit or debit card information of an at-risk individual;(F)property tax records or any property ownership records of an at-risk individual, including a secondary residence and any investment property of at which an at-risk individual resides for part of a year;(G)birth and marriage records of an at-risk individual;(H)vehicle registration information of an at-risk individual;(I)identification of children of an at-risk individual under the age of 18;(J)date of birth of an at-risk individual;(K)directions to a home of an at-risk individual or immediate family of an at-risk individual;(L)a photograph of any vehicle including license plate or home including address of an at-risk individual or immediate family of an at-risk individual;(M)the name and location of a school or day care facility attended by a child of an at-risk individual or immediate family of an at-risk individual; or(N)the name and location of an employer of an immediate family member of an at-risk individual. (8)Social mediaThe term social media means any online electronic medium, a live-chat system, or an electronic dating service—(A)that primarily serves as a medium for users to interact with content generated by other third-party users of the medium;(B)that enables users to create accounts or profiles specific to the medium or to import profiles from another medium; and(C)that enables one or more users to generate content that can be viewed by other third-party users of the medium.4.Protecting judges’ personally identifiable information in public records(a)Government agencies(1)In generalEach at-risk individual may—(A)file written notice of the status of the individual as an at-risk individual, for themselves and immediate family of an at-risk individual, to each Government agency; and(B)ask each Government agency described in subparagraph (A) to mark as confidential judges' personally identifiable information.(2)Government agencies shall not publicly post or display publicly available content that includes judges' personally identifiable information. Government agencies, upon receipt of a written request in accordance with subsection (a)(1)(A) of this section, shall remove the judges' personally identifiable information from publicly available content within 72 hours.(b)State and local governments(1)Grant program to prevent disclosure of personal information of judicial officers(A)AuthorizationThe Attorney General shall make grants to prevent the release of personally identifiable information of at-risk individuals to the detriment of such individuals or their families to—(i)(I)a State or unit of local government (as such terms are defined in section 901 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251); or(II)an agency of a State or unit of local government; or(ii)that operates a State or local database or registry that contains personally identifying information.(B)ApplicationAn eligible entity seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require.(2)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to provide grants to entities described in paragraph (1) to create or expand programs designed to protect judges' personally identifiable information, including through—(A)the creation of programs to redact or remove judges’ personally identifiable information, upon the request of an at-risk individual, from public records in State agencies; these efforts may include but are not limited to hiring a third party to redact or remove judges’ personally identifiable information from public records;(B)the expansion of existing programs that the State may have enacted in an effort to protect judges’ personally identifiable information;(C)the development or improvement of protocols, procedures, and policies to prevent the release of judges’ personally identifiable information;(D)the defrayment of costs of modifying or improving existing databases and registries to ensure that judges’ personally identifiable information is protected from release; and(E)the development of confidential opt out systems that will enable at-risk individuals to make a single request to keep judges’ personally identifiable information out of multiple databases or registries.(3)Report(A)In generalNot later than 1 year after the date of enactment of this Act, and biennially thereafter, the Comptroller General of the United States, shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives an annual report that includes—(i)a detailed amount spent by States and local governments on protection of judges’ personally identifiable information; and(ii)where the judges’ personally identifiable information was found.(B)States and local governmentsStates and local governments that receive funds under this section shall submit to the Comptroller General a report on data described in clauses (i) and (ii) of subparagraph (A) to be included in the report required under that subparagraph.(c)Data brokers and other businesses(1)Prohibition(A)Data brokersIt shall be unlawful for a data broker to sell, license, trade, purchase, or otherwise provide or make available for consideration judges’ personally identifiable information.(B)Other businessesNo person, business, or association shall publicly post or publicly display on the internet judges’ personally identifiable information if the at-risk individual has, either directly or through an agent, made a written request of that person, business, or association to not disclose the judges’ personally identifiable information of the at-risk individual or that of the at-risk individual’s immediate family.(C)ListThe Administrative Office of the United States Courts may, upon request, act as an agent and provide data brokers with a current list of Federal judges and their immediate family for the purpose of maintaining compliance with this section.(2)Required conduct(A)In generalAfter a person, business, or association has received a written request from an at-risk individual to protect the judges’ personally identifiable information, that person, business, or association shall have 72 hours to remove the judges’ personally identifiable information from the internet.(B)Information protectedAfter a person, business, or association has received a written request from an at-risk individual, that person, business, or association shall ensure that the at-risk individual’s judges’ personally identifiable information is not made available on any website or subsidiary website controlled by that person, business, or association.(C)TransferAfter receiving an at-risk individual’s written request, no person, business, or association shall transfer the judges’ personally identifiable information to any other person, business, or association through any medium.(d)Redress and penalties(1)In generalAn at-risk individual whose judges' personally identifiable information is made public as a result of a violation of this Act may bring an action seeking injunctive or declaratory relief in any court of competent jurisdiction. If the court grants injunctive or declaratory relief, the person, business, or association responsible for the violation shall be required to pay the at-risk individual’s costs and reasonable attorney's fees.(2)Private right of action(A)In generalAn at-risk individual or immediate family member who is aggrieved by a violation of subsection (c) of this section may bring an action in any court of competent jurisdiction.(B)DamagesA prevailing plaintiff in an action described in subparagraph (A) shall be awarded damages in an amount—(i)not greater than 3 times the actual damages to the plaintiff; and(ii)not less than $10,000.5.Home intrusion detection system programThere is authorized to be appropriated such sums as may be necessary to provide security monitoring services for active, senior, recalled, or retired Federal judges, including any method or methods designed to provide security through a system of interworking components and devices such as integrated electronic devices working together with a central control panel, including doorbell cameras, outdoor cameras, and motion detection devices.6.Training and educationThere is authorized to be appropriated to the Federal judiciary such sums as may be necessary for biannual judicial security training for active, senior, or recalled Federal judges and their immediate family, including—(1)best practices for using social media and other forms of online engagement and for maintaining online privacy;(2)home security program and maintenance;(3)understanding removal programs and requirements for judges' personally identifiable information; and(4)any other judicial security training that the United States Marshals Services and the Administrative Office of the United States Courts determines is relevant.7.New threat management capability(a)Authorization of appropriations(1)New threat management capabilityThere is authorized to be appropriated to the Administrative Office of the United States Courts such sums as may be necessary to establish, in coordination with the U.S. Marshals Service and other relevant Federal law enforcement and security agencies, a new threat management capability for monitoring all-source information which may:(A)provide a threat monitoring and analysis capability for the protection of at-risk individuals and judiciary assets;(B)coordinate social media monitoring and threat assessments;(C)proactively manage the monitoring of data broker websites for judges’ personally identifiable information and report violations to the United States Marshals Service, and other appropriate Federal and local law enforcement authorities;(D)maintain files of escalating behaviors and work in conjunction with the United States Marshals Service, and appropriate Federal and local law enforcement to counteract overt acts of aggression;(E)maintain a database of each active, senior, recalled, or retired Federal judge to catalogue complaints, including the name and other relevant personal information of the individual or group of individuals engaging in direct or indirect threatening behavior; and(F)coordinate complaints by active, senior, recalled, or retired Federal judges of all sources and other online threats, whether direct or indirect, with law enforcement partners.(b)Expansion of capabilities of office of protective intelligenceThere is authorized to be appropriated such sums as may be necessary to the United States Marshals Service to expand the current capabilities of the Office of Protective Intelligence of the Judicial Security Division to—(1)increase the workforce of the Office of Protective Intelligence to include additional intelligence analysts, United States deputy marshals, and any other relevant personnel to ensure that the Office of Protective Intelligence is ready and able to anticipate and deter threats to the judiciary;(2)provide a number of intelligence analysts of the United States Marshals Service to assist the Administrative Office of the U.S. Courts in establishing the threat monitoring capability described in subsection (a); and(3)develop a monitoring, collection, and analytical capability to share relevant information leveraged from the Administrative Office of the United States Courts and partnered law enforcement and security agencies to protect judiciary personnel and assets.(c)Report(1)In generalNot later than one year after the date of enactment of this Act, the Department of Justice, in consultation with the Administrative Office of the United States Courts, shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the security of Federal judges arising from the Federal prosecutions and civil litigation.(2)DescriptionThe report required under paragraph (1) shall describe—(A)the number and nature of threats and assaults against at-risk individuals handling prosecutions and other matters described in paragraph (1) and the reporting requirements and methods;(B)the security measures that are in place to protect the at-risk individuals handling prosecutions described in paragraph (1), including threat assessments, response procedures, availability of security systems and other devices, firearms licensing such as deputations, and other measures designed to protect the at-risk individuals and immediate family of an at-risk individual; and(C)for each requirement, measure, or policy described in subparagraphs (A) and (B), when the requirement, measure, or policy was developed and who was responsible for developing and implementing the requirement, measure, or policy.8.SeverabilityIf any provision of this Act or the application of such provision to any person or circumstance is held to be unconstitutional, the remainder of this Act and the application of such provision to any person or circumstance shall not be affected thereby. 9.Effective dateThis Act shall take effect on the date that is 120 days after the date of enactment of this Act.